Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “carbon dioxide-extracting product” renders the claim indefinite because it is not clear if the limitation means that the carbon dioxide is being extracted, or if the product is extracted by carbon dioxide. It appears applicant intends to recite “an extracted product of a plant raw material using carbon dioxide as an extraction solvent…” or like thereof. 
Claims 2-3 are rejected for their dependency on a rejected claim. 
Regarding Claim 4, the term “carbon dioxide-extracting product” renders the claim indefinite because it is not clear if the limitation means that the carbon dioxide is being extracted, or if the product is extracted by carbon dioxide. It appears applicant intends to recite “an extracted product of a plant raw material extracted by carbon dioxide…” or like thereof.
Also, Claim 4 recites “adding a carbon dioxide-extracting product obtained in the separating step”; however, the separating step do not clearly indicate that “the plant extract extracted in the extracting step”  recited in line 4-5 is the same as the “carbon dioxide-extracting product” recited in line 6. In other words, it is not clear if “adding a carbon dioxide-extracting product” recited in the adding step is the same or different extract recited in the separating step. 
Claims 5-10 are rejected for their dependency on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2012105572A – cited in IDS filed 12/17/2020) in view of Grosso et al. (Supercritical carbon dioxide extraction of volatile oil from Italian coriander seeds, Food Chemistry, Vol. 111, Issue 1, 2008, Pg. 197-203 – cited in IDS filed 12/17/2020). 
Regarding Claim 1, Yoshihiro discloses a beer-taste beverage (Beer-flavored fermented beverage, abstract), comprising an extract product of a plant raw material comprising coriander seeds (An extract of coriander is added to or mixed in the beer-flavored fermented beverage, see SOLUTION, page 1). Yoshihiro is silent to comprising coriander seed extract that was extracted by carbon dioxide. Grosso is directed to a method of extracting volatile oil from coriander seeds using supercritical carbon dioxide as a solvent (see abstract) using various extraction parameters to determine the optimal yield. Grosso notes that using supercritical fluid extraction overcomes the problems of hydrolysis and thermal degradation compared to traditional extraction methods (see 1. Introduction). 
Therefore, since Yoshihiro is directed to isolating coriander extract from coriander seeds, it would have been obvious to one of ordinary skill in the art to extract the coriander seeds by supercritical fluid extraction using carbon dioxide to reduce hydrolysis and thermal degradation. 
Regarding Claim 2, Grosso, which was relied on to teach the extraction method for coriander seeds, further teaches an extract comprising 65-79% linalool and 1-2% limonene (see abstract). This results in a ratio of limonene/linalool at about 1.26% to about 3% which overlaps with the claimed 1.5% or more. 
Regarding Claim 3, Gross, which was relied on to teach the extraction method for coriander seeds, further teaches an extract comprising 4-7% γ-terpinene and 65-79% linalool (see abstract). This results in a ratio of γ-terpinene/linalool at about 5% to about 10% which is greater than the claimed 1.5%. 

Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2012105572A) in view of Grosso et al. (Supercritical carbon dioxide extraction of volatile oil from Italian coriander seeds, Food Chemistry, Vol. 111, Issue 1, 2008, Pg. 197-203) and Anitescu et al. (Isolation of Coriander Oil: Comparison Between Steam Distillation and Supercritical CO2 Extraction, Flavour and Fragrance Journal, Vol. 12, 173-176, 1999).  
Regarding Claim 4, Yoshihiro discloses a method for producing a beer-taste beverage. comprising 
extracting step: extracting a plant extract from a plant raw material comprising coriander seeds using a solvent (paragraph 18), 
adding step: adding  the extracting product obtained in the separating step during the production steps for a beer-taste beverage (paragraph 23). 
Yoshihiro is silent to using carbon dioxide as the extraction solvent, and separating the plant extract extracted in the extracting step from the carbon dioxide.  Grosso is directed to a method of extracting volatile oil from coriander seeds using supercritical carbon dioxide as a solvent (see abstract) using various extraction parameters to determine the optimal yield. Grosso notes that using supercritical fluid extraction overcomes the problems of hydrolysis and thermal degradation compared to traditional extraction methods (see 1. Introduction). 
Therefore, since Yoshihiro is directed to isolating coriander extract from coriander seeds, it would have been obvious to one of ordinary skill in the art to extract the coriander seeds by supercritical fluid extraction using carbon dioxide to reduce hydrolysis and thermal degradation. 
As to the separation step, this would have necessarily occurred in order to yield essential oil. In any case, Anitescu is relied on to teach a process of extracting coriander oil using supercritical carbon dioxide extraction (see title and abstract). After allowing the carbon dioxide to contact the raw material in the stainless steel extractor (SFE-V), the carbon dioxide with the extract is fed into two separators (S1 and S2) which is used to separate the extracted oil from the carbon dioxide (see Fig. 1, Page 174).  Therefore, to separate the solvent from the plant extract would have been obvious to one of ordinary skill in the art for the purpose of yielding an extract oil of the coriander material. 
Regarding Claims 5 and 8, the process of Anitescu uses two separators and notes that “the best parameters” were found to be operated at 10° C and 0° C respectively (see Results and Discussion, page 175). Anitescu also concludes that a simple supercritical fluid extraction with two stage separation gives comparable coriander oil yield and avoids the thermo degredation of some important compound (see Conclusion, page 175). Therefore, since both Grosso and Anitescu are directed to supercritical fluid extraction using carbon dioxide, it would have been obvious to one of ordinary skill in the art to operate the separation step at 0°C or 10°C to avoid thermal degradation of the compounds. 
Regarding Claim 6, Grosso further teaches wherein the carbon dioxide density in the extracting step is 485kg/m3 (Section 3.2., Page 201). Anitescu also teach using a carbon dioxide density of 700 kg/m3 (see Results and Discussion, page 175) which minimized the extraction of unwanted compound and increased the yield of flavor fraction. Therefore, it would have been obvious to one of ordinary skill in the art to use a density of 485 or 700 kg/m3 to yield the desired flavor compound. 
Regarding Claim 7, Grosso further teaches wherein the pressure of carbon dioxide in the extracting step is 9 MPa to 15 MPa (Section 2.3, page 198) which is within the claimed range. 
Regarding Claim 9, Grosso, which was relied on to teach the extraction method for coriander seeds, further teaches an extract comprising 65-79% linalool and 1-2% limonene (see abstract). This results in a ratio of limonene/linalool at about 1.26% to about 3% which overlaps with the claimed 1.5% or more. 
Regarding Claim 10, Gross, which was relied on to teach the extraction method for coriander seeds, further teaches an extract comprising 4-7% γ-terpinene and 65-79% linalool (see abstract). This results in a ratio of γ-terpinene/linalool at about 5% to about 10% which is greater than the claimed 1.5%. 
 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2012105572A – cited in IDS filed 12/17/2020) in view of Grosso et al. (Supercritical carbon dioxide extraction of volatile oil from Italian coriander seeds, Food Chemistry, Vol. 111, Issue 1, 2008, Pg. 197-203 – cited in IDS filed 12/17/2020) and Fujita et al. (JP 2016002008A -refer to machine translations).   
Regarding Claim 11, as similarly applied to the rejection of Claim 1, Yoshihiro is relied on to teach beer-taste beverage comprising an extract from coriander seeds. Grosso, which was relied on to teach the extraction method for coriander seeds, further teaches an extract comprising 65-79% linalool and 1-2% limonene (see abstract). This results in a ratio of limonene/linalool at about 1.26% to about 3% which is greater than the claimed 1.0%. The combination is silent to wherein a content of valencene is 1.0 ppb or less, or a content of nootkatone is 1.0ppb or less. Fujita is relied on to teach the use of nootkatone in beverage composition to impart an apple flavor to the beverage (see Page 2, second paragraph), wherein nootkatone is added at a range of 0.1ppb to 10ppm which encompasses values below 1.0 ppb (page 3, third paragraph). Since both Fujita and Yoshihiro are directed to a flavor enhancer for beverages, it would have been obvious to one of ordinary skill in the art to incorporate the overlapping range of nootkatone to achieve the desired apple flavor. 
Regarding Claim 12, as similarly applied to the rejection of Claim 1, Yoshihiro is relied on to teach beer-taste beverage comprising an extract from coriander seeds. Grosso, which was relied on to teach the extraction method for coriander seeds, further teaches an extract comprising 4-7% γ-terpinene and 65-79% linalool (see abstract). This results in a ratio of γ-terpinene/linalool at about 5% to about 10% which is greater than the claimed 0.5%. The combination is silent to wherein a content of valencene is 1.0 ppb or less, or a content of nootkatone is 1.0ppb or less. Fujita is relied on to teach the use of nootkatone in beverage composition to impart an apple flavor to the beverage (see Page 2, second paragraph), wherein nootkatone is added at a range of 0.1ppb to 10ppm which encompasses 1.0 ppb (page 3, third paragraph). Since both Fujita and Yoshihiro are directed to a flavor enhancer for beverages, it would have been obvious to one of ordinary skill in the art to incorporate 1.0 ppb nootkatone to achieve the desired apple flavor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792           

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792